 
\
Exhibit 10.1
 
EXECUTION VERSION


 
REFINANCING AMENDMENT NO. 3 dated as of August 19, 2010 (this “Amendment”),
relating to the Credit Agreement dated as of June 27, 2001, as amended and
restated as of June 5, 2009 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Rite Aid Corporation, a corporation
organized under the laws of the State of Delaware (the “Borrower”), the lenders
from time to time party thereto (the “Lenders”), Citicorp North America, Inc.,
as administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), and the other agents party thereto.
 
RECITALS
 
A.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.  The rules of
construction specified in Section 1.03 of the Credit Agreement also apply to
this Amendment.
 
B.   The Credit Agreement permits the Borrower to obtain from any Lender or
Additional Lender Refinancing Indebtedness in respect of the Revolving
Commitments (and Loans outstanding thereunder) in the form of new Revolving
Commitments and additional Revolving Loans pursuant to a Refinancing Amendment
(provided that all Revolving Commitments outstanding immediately prior to the
effectiveness of the Refinancing Amendment shall be terminated and replaced
pursuant to such Refinancing Amendment).
 
C.  On the Amendment Effective Date (as defined below), the Borrower intends to
(a) terminate, pursuant to Section 2.08(b) of the Credit Agreement, all
Revolving Commitments in effect immediately prior to the Amendment Effective
Date and (b) obtain, pursuant to Section 6.01(c) of the Credit Agreement, new
Revolving Commitments in an aggregate amount of up to $1,175,000,000 from the
lenders signatory hereto (the “New Revolving Lenders”).
 
D.  This Amendment is a Refinancing Amendment effected pursuant to Section
6.01(c) of the Credit Agreement.
 
E.   In connection with this Amendment, the Borrower has also requested that the
Lenders amend the Credit Agreement in the manner set forth in Amendment No. 1 to
the Credit Agreement, attached hereto as Annex II (the “Required Lender
Amendment”).
 
F.  The New Revolving Lenders are willing, subject to the terms and conditions
set forth in the Required Lender Amendment, to so amend the Credit Agreement and
each New Revolving Lender agrees to enter into the Required Lender Amendment in
the form attached hereto as Annex II by executing the signature page to the
Required Lender Amendment provided herein.
 


 
 

--------------------------------------------------------------------------------

 


AGREEMENTS
 
In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Subsidiary Loan Parties, the New Revolving Lenders and the Administrative Agent
hereby agree as follows:
 
ARTICLE I

 
Amendment
 
SECTION 1.1.  Amendment of the Credit Agreement. (a)  The definition of the term
“Alternate Base Rate” set forth in Section 1.01 of the Credit Agreement is
hereby amended by deleting the following text from the end of the first sentence
thereof: “; provided further that solely for purposes of calculating interest in
respect of any Revolving Loan that is an ABR Loan the Alternate Base Rate will
be deemed to be 4.00% per annum on any day when the Alternate Base Rate would
otherwise be less than 4.00% per annum”.
 
(b)  The definition of the term “Applicable Rate” set forth in Section 1.01 of
the Credit Agreement is hereby deleted and replaced with the following
definition:
 
“Applicable Rate” means, on any day, (a) with respect to any ABR Tranche 2 Term
Loan, a rate per annum of 0.75% and, with respect to any Eurodollar Tranche 2
Term Loan, a rate per annum of 1.75%, (b) with respect to any ABR Tranche 3 Term
Loan, a rate per annum of 2.00% and, with respect to any Eurodollar Tranche 3
Term Loan, a rate per annum of 3.00%, (c) with respect to any ABR Loan (other
than a Tranche 2 Term Loan, a Tranche 3 Term Loan, an Other Revolving Loan or an
Other Term Loan) or Eurodollar Loan (other than a Tranche 2 Term Loan, a Tranche
3 Term Loan, an Other Revolving Loan or an Other Term Loan), as the case may be,
(i) from August 19, 2010 through November 27, 2010, (A) 2.50% in the case of any
ABR Loan and 3.50% in the case of any Eurodollar Loan and (ii) thereafter, the
applicable rate per annum set forth below (expressed in basis points) under the
caption “ABR Spread” or “Eurodollar Spread”, as the case may be, in each case
based upon the Average Revolver Availability determined as of the most recent
Adjustment Date, (d) with respect to any Other Revolving Loan or Other Term
Loan, the “Applicable Rate” set forth in the Refinancing Amendment or Loan
Modification Agreement relating thereto and (e) with respect to the commitment
fees payable hereunder, (i) from August 19, 2010 through November 27, 2010,
0.75% and (ii) thereafter, the applicable rate per annum set forth below
(expressed in basis points) under the caption “Commitment Fee Rate”, based upon
the Average Revolver Availability determined as of the most recent Adjustment
Date:
 
 
2

--------------------------------------------------------------------------------

 
 
 
RATING:
 
 
ABR Spread
(bps)
 
 
Eurodollar Spread
(bps)
 
Category 1
Average Revolver Availability greater than $650,000,000
 
225
 
325
 
Category 2
Average Revolver Availability greater than $350,000,000 but less than or equal
to
$650,000,000
 
250
 
350
 
Category 3
Average Revolver Availability less than or equal to
$350,000,000
 
275
 
375
 
RATING
 
Commitment Fee Rate
(bps)
Category 1
Average Revolver Availability greater than
$500,000,000
 
75bps
 
Category 2
Average Revolver Availability less than or equal to $500,000,000
 
50bps
 



(c)  The definition of the term “LIBO Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting the text “(a)” from the last
sentence thereof immediately after the text “Notwithstanding the foregoing,” and
(ii) deleting the following text from the end of the last sentence thereof: “
and (b) solely for purposes of calculating interest in respect of any Revolving
Loan that is a Eurodollar Loan, the LIBO Rate in respect of any applicable
Interest Period will be deemed to be 3.00% per annum if the LIBO Rate for such
Interest Period calculated pursuant to the foregoing provisions would otherwise
be less than 3.00% per annum”.
 
(d)  The definition of the term “Revolving Maturity Date” set forth in
Section 1.01 of the Credit Agreement is hereby deleted and replaced with the
following definition:
 
“Revolving Maturity Date” means August 19, 2015;  provided, however, that the
Revolving Maturity Date shall instead occur on April 18, 2014, if (a) on or
prior to April 18, 2014, (i) the aggregate principal amount of all outstanding
Tranche 2 Term Loans and Tranche 3 Term Loans shall not have been (A) repaid in
full (provided that any repayment with the proceeds of Indebtedness shall comply
with the following clause (B)) or (B) refinanced with the proceeds of

 
3

--------------------------------------------------------------------------------

 


Refinancing Indebtedness having a final maturity date of November 17, 2015 or
later and incurred in compliance with this Agreement or (ii) the Tranche
2/Tranche 3 Term Maturity Date in respect of all outstanding Tranche 2 Term
Loans and Tranche 3 Term Loans shall not have been extended to November 17, 2015
or later pursuant to one or more Permitted Amendments, or (b) immediately after
giving effect to such repayment or refinancing of the Tranche 2 Term Loans and
Tranche 3 Term Loans and the incurrence of any such Refinancing Indebtedness (if
applicable), the Borrower shall have Revolver Availability of less than
$500,000,000.
 
SECTION 1.2.  Revolving Commitments. (a) Subject to the terms and conditions set
forth herein, effective as of the Amendment Effective Date, all Revolving
Commitments in effect immediately prior to the Amendment Effective Date (the
“Existing Revolving Commitments”) will be terminated pursuant to Section 2.08(b)
of the Credit Agreement; provided, however, that the foregoing shall not affect
(i) the LC Commitment of any Issuing Bank or (ii) the obligation of the
Swingline Lender to make Swingline Loans pursuant to Section 2.04 of the Credit
Agreement, in each case as in effect immediately prior to the Amendment
Effective Date.
 
(b)  Subject to the terms and conditions set forth herein, on the Amendment
Effective Date, simultaneously with the termination of the Revolving Commitments
pursuant to clause (a) above, (i) each Lender that has executed and delivered to
the Administrative Agent, on or prior to the Amendment Effective Date, a
signature page to this Amendment as a “New Revolving Lender” shall become or
continue to be, as applicable, a Revolving Lender and a Lender under the Credit
Agreement and (ii) the “Revolving Commitment” of each New Revolving Lender (the
“New Revolving Commitments”) will be the amount of the commitment set forth with
respect to such New Revolving Lender on Annex I hereto.  The New Revolving
Commitments of the New Revolving Lenders are several and no New Revolving Lender
shall be responsible for any other New Revolving Lender’s failure to make
Revolving Loans.
 
(c)  For all purposes of the Senior Loan Documents, (i) the Revolving Commitment
of each New Revolving Lender, and the Loans made by each New Revolving Lender
pursuant to such Revolving Commitments, shall constitute a “Revolving
Commitment” and “Revolving Loans”, respectively, under the Credit Agreement and
(ii) all Letters of Credit outstanding immediately prior to the Amendment
Effective Date shall continue to be Letters of Credit issued pursuant to the
Credit Agreement.
 
(d)  The termination of the Existing Revolving Commitments pursuant to
Section 1.2(a) above, and the effectiveness of the New Revolving Commitments
pursuant to Section 1.2(b) above, in each case on the Amendment Effective Date,
are subject to the satisfaction of the following conditions:
 
(i) After giving effect to such termination and effectiveness and the borrowing
(if any) of Revolving Loans on the Amendment Effective Date, the
 


 
4

--------------------------------------------------------------------------------

 


conditions set forth in paragraphs (a), (b) and (c) of Section 4.02 of the
Credit Agreement shall be satisfied on and as of the Amendment Effective Date,
and the New Revolving Lenders shall have received a certificate of a Financial
Officer dated the Amendment Effective Date to such effect.
 
(ii) The Collateral and Guarantee Requirement shall have been satisfied.
 
(iii) The Administrative Agent shall have received a favorable legal opinion of
each of (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Borrower
and (ii) Marc Strassler, General Counsel of the Borrower, in each case addressed
to the Administrative Agent and the Lenders under the Credit Agreement,
including the New Revolving Lenders, and dated the Amendment Effective Date, in
substantially the forms delivered in connection with Refinancing Amendment No.
2, dated as of June 26, 2009, to the Credit Agreement, modified, however, to
address the New Revolving Commitments, this Amendment and the Required Lender
Amendment, and covering such other matters relating to the Loan Parties, the
other Senior Loan Documents, the Senior Collateral and the transactions
contemplated hereby to occur on the Amendment Effective Date as the
Administrative Agent may reasonably request, and otherwise reasonably
satisfactory to the Administrative Agent.  The Borrower hereby requests such
counsel to deliver such opinions.
 
(iv) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the good standing of the Borrower and the organization and existence
of each Loan Party, the organizational documents of each Loan Party, the
resolutions of each Loan Party that authorize the transactions contemplated
hereby, the incumbency and authority of the Person or Persons executing and
delivering the Amendment and the other documents contemplated hereby, all in
form and substance reasonably satisfactory to the Administrative Agent.
 
(v) The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by a Financial Officer of the Borrower,
certifying that the representations and warranties set forth in Section 2.1
hereof are true and correct as of the Amendment Effective Date.
 
(vi) If any Revolving Loans are to be made on the Amendment Effective Date, the
Administrative Agent shall have received a borrowing request in a form
acceptable to the Administrative Agent requesting that the New Revolving Lenders
make the Revolving Loans to be made to the Borrower on the Amendment Effective
Date.
 
(vii) After giving effect to the borrowing (if any) of Revolving Loans on the
Amendment Effective Date, the Borrowing Base Amount on the Amendment Effective
Date shall be no less than the sum of (A) the aggregate principal amount of
Loans outstanding on the Amendment Effective Date, (B) the LC Exposure on the
Amendment Effective Date and (C) any Additional Senior Debt outstanding

 
5

--------------------------------------------------------------------------------

 


on the Amendment Effective Date.  The Administrative Agent and the Borrowing
Base Agent shall have received a completed Borrowing Base Certificate dated the
Amendment Effective Date and signed by a Financial Officer.
 
(viii) The conditions to effectiveness of this Amendment set forth in
Section 1.3 hereof (other than paragraph (b) thereof) shall have been satisfied.
 
(ix) Each Subsidiary Guarantor shall have entered into a Reaffirmation Agreement
pursuant to which such Subsidiary Guarantor reaffirms its obligations under the
Senior Subsidiary Guarantee Agreement and the other Senior Collateral Documents,
in form and substance reasonably satisfactory to the Administrative Agent.
 
SECTION 1.3.  Amendment Effectiveness.  The Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which the following
conditions have been satisfied:
 
(a)  The Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the signatures of (i) the
Borrower, (ii) each Subsidiary Loan Party, (iii) each New Revolving Lender and
(iv) the Administrative Agent.  The aggregate amount of Revolving Commitments
shall constitute Refinancing Indebtedness permitted by the Credit Agreement.
 
(b)  The conditions to the effectiveness of the New Revolving Commitments set
forth in Section 1.2(d) hereof (other than clause (viii) thereof) shall have
been satisfied.
 
(c)  The Borrower shall have obtained Revolving Commitments in an aggregate
amount of up to $1,175,000,000.
 
(d)  The principal of and accrued and unpaid interest on all outstanding
Revolving Loans, Swingline Loans and LC Disbursements, and all accrued and
unpaid fees payable pursuant to Section 2.12(a) or (b) of the Credit Agreement,
in each case as of the Amendment Effective Date, and all amounts owed in respect
of such prepayments pursuant to Section 2.16 of the Credit Agreement, shall have
been (or substantially simultaneously with the effectiveness of the New
Revolving Commitments shall be) paid in full, and the Administrative Agent shall
have received evidence reasonably satisfactory to it of such payment.
 
(e)  To the extent invoiced prior to the Amendment Effective Date, the
Administrative Agent and the Borrowing Base Agents shall have received payment
or reimbursement of their reasonable out-of-pocket expenses in connection with
this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and the Borrowing Base Agents.
 
 
6

--------------------------------------------------------------------------------

 


(f)  To the extent invoiced prior to the Amendment Effective Date, the
Administrative Agent shall have received, for the account of the New Revolving
Lenders, payment of all fees owed to such New Revolving Lenders by the Borrower
on the Amendment Effective Date in connection with this Amendment and the
transactions contemplated hereby.
 
The Administrative Agent shall notify the Borrower, the New Revolving Lenders
and the other Lenders of the Amendment Effective Date and such notice shall be
conclusive and binding.  Notwithstanding the foregoing, the amendment effected
hereby shall not become effective, and the obligations of the New Revolving
Lenders hereunder to provide the New Revolving Commitments will automatically
terminate, if each of the conditions set forth or referred to in Sections 1.2(d)
and 1.3 hereof has not been satisfied at or prior to 5:00 p.m., New York City
time, on August 19, 2010.
 
SECTION 1.4.  Consent to Required Lender Amendment.  Each New Revolving Lender
hereby consents to the Required Lender Amendment in the form attached hereto as
Annex II and agrees to enter into the Required Lender Amendment with respect to
its Revolving Commitment by executing and delivering the signature page thereto
provided herein (it being understood that, unless the applicable New Revolving
Lender otherwise agrees, any such signature page shall not be deemed delivered
unless and until this Amendment becomes effective in accordance with its terms).
 
ARTICLE II
 
Miscellaneous
 
SECTION 2.1.  Representations and Warranties.  (a) To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the Lenders, including the New Revolving Lenders, and the Administrative
Agent that, as of the Amendment Effective Date and after giving effect to the
transactions and amendments to occur on the Amendment Effective Date:
 
(i) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes, and the Credit Agreement, as amended hereby on the
Amendment Effective Date, will constitute, its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
SECTION 2.2.  Effect of Amendment.  (a)  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of, the Lenders or the
Agents under the Credit Agreement or any other Senior Loan Document, and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Senior Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.
 


 
7

--------------------------------------------------------------------------------

 


Nothing herein shall be deemed to entitle any Loan Party to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Senior Loan Document in similar or different
circumstances.  This Amendment shall apply to and be effective only with respect
to the provisions of the Credit Agreement and the other Senior Loan Documents
specifically referred to herein.
 
(b)  On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference to the Credit Agreement, “thereunder”, “thereof”,
“therein” or words of like import in any other Senior Loan Document, shall be
deemed a reference to the Credit Agreement, as amended hereby.  This Amendment
shall constitute a “Senior Loan Document” for all purposes of the Credit
Agreement and the other Senior Loan Documents.
 
SECTION 2.3.  Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
 
SECTION 2.4.  Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent and other Persons designated by the Borrower as “Arrangers”
in respect of this Amendment for their respective reasonable out-of-pocket
expenses in connection with this Amendment, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and such other
Persons.
 
SECTION 2.5.  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original but all such
counterparts together shall constitute but one and the same
instrument.  Delivery of any executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic imaging means shall be
effective as delivery of a manually executed counterpart hereof.
 
SECTION 2.6.  Severability.  Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 2.7.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.
 
RITE AID CORPORATION,
 
by
    /s/ Matthew Schroeder  
Name: 
Matthew Schroeder  
Title:
Group Vice President, Strategy, Investor Relations and Treasurer

 
 
EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE A HERETO,
 
by
    /s/ Marc Strassler  
Name: 
Marc Strassler
 
Title:
Authorized Signatory

 
 
CITICORP NORTH AMERICA, INC.,
individually and as Administrative Agent and Collateral Agent,
 
by
    /s/ Brendan Mackay  
Name: 
Brendan Mackay  
Title:
Vice President





[Signature Page to Refinancing Amendment No. 3 to the Rite Aid Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
NEW REVOLVING LENDER SIGNATURE PAGE TO
REFINANCING AMENDMENT NO. 3 TO THE
RITE AID CREDIT AGREEMENT




 


 
To approve Refinancing Amendment No. 3:
 
Name of New Revolving Lender:
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
by
    /s/ Peter F. Crispino  
Name:  
Peter F. Crispino  
Title:
Duly Authorized Signatory        
For any Lender requiring a second signature:
 
by
     
Name: 
   
Title:
 





 
 

--------------------------------------------------------------------------------

 
NEW REVOLVING LENDER SIGNATURE PAGE TO
REFINANCING AMENDMENT NO. 3 TO THE
RITE AID CREDIT AGREEMENT




 


 
To approve Refinancing Amendment No. 3:
 
Name of New Revolving Lender:
 
WELLS FARGO RETAIL FINANCE, LLC,
 
by
    /s/ Patrick J. Norton  
Name: 
Patrick J. Norton  
Title:
Director    
For any Lender requiring a second signature:
 
by
     
Name:
   
Title:
 

 


 
 

--------------------------------------------------------------------------------

 
NEW REVOLVING LENDER SIGNATURE PAGE TO
REFINANCING AMENDMENT NO. 3 TO THE
RITE AID CREDIT AGREEMENT




 


 
To approve Refinancing Amendment No. 3:
 
Name of New Revolving Lender:
 
BANK OF AMERICA, N.A.,
 
by
    /s/ Roger Malouf  
Name: 
Roger Malouf  
Title:
Vice President    
For any Lender requiring a second signature:
 
by
     
Name:
   
Title:
 

 


 
 

--------------------------------------------------------------------------------

 
NEW REVOLVING LENDER SIGNATURE PAGE TO
REFINANCING AMENDMENT NO. 3 TO THE
RITE AID CREDIT AGREEMENT




 


 
To approve Refinancing Amendment No. 3:
 
Name of New Revolving Lender:
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
by
    /s/ Shaheen Malik  
Name: 
Shaheen Malik  
Title:
Vice President    
For any Lender requiring a second signature:
 
by
    /s/ Kevin Buddhdew  
Name: 
Kevin Buddhdew  
Title:
Associate





 
 

--------------------------------------------------------------------------------

 
NEW REVOLVING LENDER SIGNATURE PAGE TO
REFINANCING AMENDMENT NO. 3 TO THE
RITE AID CREDIT AGREEMENT




 


 
To approve Refinancing Amendment No. 3:
 
Name of New Revolving Lender:
 
PNC BANK, NATIONAL ASSOCIATION,
 
by
    /s/ John Trieu  
Name: 
John Trieu  
Title:
Vice President    
For any Lender requiring a second signature:
 
by
     
Name:
   
Title:
 





 
 

--------------------------------------------------------------------------------

 
NEW REVOLVING LENDER SIGNATURE PAGE TO
REFINANCING AMENDMENT NO. 3 TO THE
RITE AID CREDIT AGREEMENT




 


 
To approve Refinancing Amendment No. 3:
 
Name of New Revolving Lender:
 
GOLDMAN SACHS BANK USA,
 
by
    /s/ Mark Walton  
Name: 
Mark Walton  
Title:
Authorized Signatory    
For any Lender requiring a second signature:
 
by
     
Name:
   
Title:
 

 


 
 

--------------------------------------------------------------------------------

 
NEW REVOLVING LENDER SIGNATURE PAGE TO
REFINANCING AMENDMENT NO. 3 TO THE
RITE AID CREDIT AGREEMENT




 


 
To approve Refinancing Amendment No. 3:
 
Name of New Revolving Lender:
 
COLE TAYLOR BANK,
 
by
    /s/ Jeffrey J. Much  
Name: 
Jeffrey J. Much  
Title:
Senior Vice President    
For any Lender requiring a second signature:
 
by
     
Name:
   
Title:
 





 
 

--------------------------------------------------------------------------------

 
NEW REVOLVING LENDER SIGNATURE PAGE TO
REFINANCING AMENDMENT NO. 3 TO THE
RITE AID CREDIT AGREEMENT




 


 
To approve Refinancing Amendment No. 3:
 
Name of New Revolving Lender:
 
U.S. BANK NATIONAL ASSOCIATION,
 
by
    /s/ Matthew Kasper  
Name: 
Matthew Kasper  
Title:
Relationship Manager    
For any Lender requiring a second signature:
 
by
     
Name:
   
Title:
 




 
 

--------------------------------------------------------------------------------

 
ANNEX I


NEW REVOLVING COMMITMENTS
 
New Revolving Lender
Revolving Commitment
 
General Electric Capital Corporation
 
$283,497,757.85
 
Wells Fargo Retail Finance, LLC
 
268,834,080.72
 
Citicorp North America, Inc.
 
244,394,618.83
 
Bank of America, N.A.
 
195,515,695.07
 
Credit Suisse AG, Cayman Islands Branch
 
97,757,847.53
 
PNC Bank, National Association
 
25,000,000.00
 
Goldman Sachs Bank USA
 
25,000,000.00
 
Cole Taylor Bank
 
20,000,000.00
 
U.S. Bank National Association
 
15,000,000.00
 
Total
 
$1,175,000,000.00



 


 
 

--------------------------------------------------------------------------------

 
ANNEX II


AMENDMENT NO. 1
 
AMENDMENT NO. 1 dated as of August 19, 2010 (this “Amendment”), relating to the
Credit Agreement dated as of June 27, 2001, as amended and restated as of June
5, 2009 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Rite Aid Corporation, a corporation organized under
the laws of the State of Delaware (the “Borrower”), the lenders from time to
time party thereto (the “Lenders”), Citicorp North America, Inc., as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), and the other agents party thereto.
 
RECITALS
 
A.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.  The rules of
construction specified in Section 1.03 of the Credit Agreement also apply to
this Amendment.
 
B.  The Borrower has requested that the Lenders amend the Credit Agreement to
reduce the Consolidated Fixed Charge Coverage Ratio covenant levels as set forth
herein and to provide additional flexibility under the Credit Agreement in
connection with any mandatory repurchase obligations that may arise under the
Borrower’s 8.5% Convertible Notes due 2015.
 
C.  The Lenders whose signatures appear below, constituting at least the
Required Lenders, are willing, subject to the terms and conditions set forth in
this Amendment, to so amend the Credit Agreement.
 
D.  The Borrower and the Lenders are entering into this Amendment pursuant to
Section 9.02(b) of the Credit Agreement.
 
AGREEMENTS
 
In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
ARTICLE I

 
Amendment
 
SECTION 1.1.  Amendment of the Credit Agreement. (a)  Section 1.01 of the Credit
Agreement is hereby amended by adding the following new definitions (which shall
be placed in the appropriate alphabetical order):
 
“2015 8.5% Convertible Note Indenture” means the Senior Debt Securities
Indenture dated as of May 29, 2008, as supplemented by the First Supplemental
 

 
 

--------------------------------------------------------------------------------

 

Indenture dated as of May 29, 2008, between the Borrower and The Bank of New
York Trust Company, N.A., as trustee, relating to the 2015 8.5% Convertible
Notes.
 
“2015 8.5% Convertible Notes” means the 8.5% Convertible Notes of the Borrower
due 2015 issued pursuant to the 2015 8.5% Convertible Note Indenture.
 
(b)  Section 6.08(b) of the Credit Agreement is hereby amended by (i) replacing
the text “including the Borrower’s 8.5% Convertible Notes due May 2015” with
“including the 2015 8.5% Convertible Notes”, (ii) deleting the text “; and” from
the end  of clause (ix), (iii) replacing the period at the end of clause (x)
with the following text: “; and”, and (iv) inserting the following new clause
(xi):
 
(xi) mandatory repurchases of the 2015 8.5% Convertible Notes pursuant to an
offer following the occurrence of a Fundamental Change (as defined in the 2015
8.5% Convertible Note Indenture) or otherwise, provided that immediately prior
to and after giving effect to any such mandatory repurchase, (A) no Default or
Event of Default shall have occurred and be continuing and (B) the Borrower
shall have Revolver Availability of more than $100,000,000.
 
(c)  Section 6.12 of the Credit Agreement is hereby amended by deleting the
table set forth therein and replacing it with the following:
 
Four Fiscal Quarter Period Ending
Ratio
December 3, 2006 through March 3, 2007
1.00 to 1.00
March 4, 2007 through June 2, 2007
1.00 to 1.00
June 3, 2007 through September 1, 2007
1.00 to 1.00
September 2, 2007 through December 1, 2007
1.00 to 1.00
December 2, 2007 through March 1, 2008
1.00 to 1.00
March 2, 2008 through May 31, 2008
1.00 to 1.00
June 1, 2008 through August 30, 2008
1.00 to 1.00
August 31, 2008 through February 28, 2010
1.05 to 1.00
March 1, 2010 through May 29, 2010
1.10 to 1.00
May 30, 2010 through November 27, 2010
0.95 to 1.00
November 28, 2010 through November 26, 2011
1.00 to 1.00
November 27, 2011 through the Latest Maturity Date
1.05 to 1.00



 
(d)  Clause (g) of Article VII of the Credit Agreement is hereby amended by
inserting the following text immediately prior to the semicolon at the end of
such
 

 
2

--------------------------------------------------------------------------------

 

clause: “; provided further that this clause (g) shall not apply to any
mandatory repurchase offer or other mandatory repurchase obligation of the
Borrower that may arise under the 2015 8.5% Convertible Notes to the extent that
the making of such mandatory repurchase by the Borrower is otherwise permitted
under this Agreement”.
 
SECTION 1.2.  Amendment Effectiveness.  The Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which the Administrative
Agent (or its counsel) shall have received duly executed counterparts hereof
that, when taken together, bear the signatures of the Borrower and the Required
Lenders.
 
ARTICLE II
 
Miscellaneous
 
SECTION 2.1.  Representations and Warranties.  (a)  To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the Lenders and the Administrative Agent that, as of the Amendment
Effective Date:
 
(i) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes, and the Credit Agreement, as amended hereby on the
Amendment Effective Date, will constitute, its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
(ii) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the
Amendment Effective Date with the same effect as though made on and as of the
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).
 
(iii) No Default or Event of Default has occurred and is continuing.
 
SECTION 2.2.  Effect of Amendment.  (a)  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of, the Lenders or the
Agents under the Credit Agreement  or any other Senior Loan Document, and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Senior Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.  Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
 

 
3

--------------------------------------------------------------------------------

 

covenants or agreements contained in the Credit Agreement or any other Senior
Loan Document in similar or different circumstances.  This Amendment shall apply
to and be effective only with respect to the provisions of the Credit Agreement
and the other Senior Loan Documents specifically referred to herein.
 
(b)  On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference to the Credit Agreement, “thereunder”, “thereof”,
“therein” or words of like import in any other Senior Loan Document, shall be
deemed a reference to the Credit Agreement, as amended hereby.  This Amendment
shall constitute a “Senior Loan Document” for all purposes of the Credit
Agreement and the other Senior Loan Documents.
 
SECTION 2.3.  Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
 
SECTION 2.4.  Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent and other Persons designated by the Borrower as “Arrangers”
in respect of this Amendment for their respective reasonable out-of-pocket
expenses in connection with this Amendment, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and such other
Persons.
 
SECTION 2.5.  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original but all such
counterparts together shall constitute but one and the same
instrument.  Delivery of any executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic imaging means shall be
effective as delivery of a manually executed counterpart hereof.
 
SECTION 2.6.  Severability.  Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 2.7.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.
 


 

 
RITE AID CORPORATION,
 
by
         
Name:  
     
Title:
 






 
CITICORP NORTH AMERICA, INC.,
individually and as Administrative Agent,
 
by
         
Name:  
     
Title:
 





[SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE RITE AID CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

LENDER SIGNATURE PAGE TO
AMENDMENT NO. 1 TO THE
RITE AID CREDIT AGREEMENT


 

 
To approve Amendment No. 1:
     
Name of Lender:
     
[NAME OF LENDER],
     
by
         
Name:  
     
Title:
               
For any Lender requiring a second signature:
     
by
         
Name:  
     
Title:
 


 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A


SUBSIDIARY LOAN PARTIES
 
1.
 
112 Burleigh Avenue Norfolk, LLC
 
2.
 
1515 West State Street Boise, Idaho, LLC
 
3.
 
1740 Associates, L.L.C.
 
4.
 
3581 Carter Hill Road–Montgomery Corp.
 
5.
 
4042 Warrensville Center Road – Warrensville Ohio, Inc.
 
6.
 
5277 Associates, Inc.
 
7.
 
537 Elm Street Corp.
 
8.
 
5600 Superior Properties, Inc.
 
9.
 
657-659 Broad St. Corp.
 
10.
 
764 South Broadway-Geneva, Ohio, LLC
 
11.
 
Ann & Government Streets - Mobile, Alabama, LLC
 
12.
 
Apex Drug Stores, Inc.
 
13.
 
Broadview and Wallings-Broadview Heights Ohio, Inc.
 
14.
 
Brooks Pharmacy, Inc.
 
15.
 
Central Avenue and Main Street – Petal, MS, LLC
 
16.
 
Eagle Managed Care Corp.
 
17.
 
Eckerd Corporation
 
18.
 
Eckerd Fleet, Inc.
 
19.
 
EDC Drug Stores, Inc.
 
20.
 
Eighth and Water Streets – Urichsville, Ohio, LLC
 
21.
 
England Street-Asheland Corporation
 
22.
 
Fairground, L.L.C.
 
23.
 
GDF, Inc.
 
24.
 
Genovese Drug Stores, Inc.
 

 
 
 

--------------------------------------------------------------------------------

 
 
25.
 
Gettysburg and Hoover-Dayton, Ohio, LLC
 
26.
 
Harco, Inc.
 
27.
 
K & B Alabama Corporation
 
28.
 
K & B Louisiana Corporation
 
29.
 
K & B Mississippi Corporation
 
30.
 
K & B Services, Incorporated
 
31.
 
K & B Tennessee Corporation
 
32.
 
K&B Texas Corporation
 
33.
 
K & B, Incorporated
 
34.
 
Keystone Centers, Inc.
 
35.
 
Lakehurst and Broadway Corporation
 
36.
 
Maxi Drug North, Inc.
 
37.
 
Maxi Drug South, L.P.
 
38.
 
Maxi Drug, Inc.
 
39.
 
Maxi Green Inc.
 
40.
 
Mayfield & Chillicothe Roads – Chesterland, LLC
 
41.
 
MC Woonsocket, Inc.
 
42.
 
Munson & Andrews, LLC
 
43.
 
Name Rite, L.L.C.
 
44.
 
Northline & Dix – Toledo – Southgate, LLC
 
45.
 
P.J.C. Distribution, Inc.
 
46.
 
P.J.C. Realty Co., Inc.
 
47.
 
Patton Drive and Navy Boulevard Property Corporation
 
48.
 
Paw Paw Lake Road & Paw Paw Avenue–Coloma, Michigan, LLC
 
49.
 
PDS-1 Michigan, Inc.
 

 
 
 

--------------------------------------------------------------------------------

 
 
50.
 
Perry Distributors, Inc.
 
51.
 
Perry Drug Stores, Inc.
 
52.
 
PJC Dorchester Realty LLC
 
53.
 
PJC East Lyme Realty LLC
 
54.
 
PJC Haverhill Realty LLC
 
55.
 
PJC Hermitage Realty LLC
 
56.
 
PJC Hyde Park Realty LLC
 
57.
 
PJC Lease Holdings, Inc.
 
58.
 
PJC Manchester Realty LLC
 
59.
 
PJC Mansfield Realty LLC
 
60.
 
PJC New London Realty LLC
 
61.
 
PJC of Cranston, Inc.
 
62.
 
PJC of East Providence, Inc.
 
63.
 
PJC of Massachusetts, Inc.
 
64.
 
PJC of Rhode Island, Inc.
 
65.
 
PJC of Vermont Inc.
 
66.
 
P.J.C. of West Warwick, Inc.
 
67.
 
PJC Peterborough Realty LLC
 
68.
 
PJC Providence Realty LLC
 
69.
 
PJC Realty MA, Inc.
 
70.
 
PJC Realty N.E. LLC
 
71.
 
PJC Revere Realty LLC
 
72.
 
PJC Special Realty Holdings, Inc.
 
73.
 
Ram-Utica, Inc.
 
74.
 
RDS Detroit, Inc.
 

 
 
 

--------------------------------------------------------------------------------

 
 
75.
 
Read's Inc.
 
76.
 
Rite Aid Drug Palace, Inc.
 
77.
 
Rite Aid Hdqtrs. Corp.
 
78.
 
Rite Aid of Alabama, Inc.
 
79.
 
Rite Aid of Connecticut, Inc.
 
80.
 
Rite Aid of Delaware, Inc.
 
81.
 
Rite Aid of Florida, Inc.
 
82.
 
Rite Aid of Georgia, Inc.
 
83.
 
Rite Aid of Illinois, Inc.
 
84.
 
Rite Aid of Indiana, Inc.
 
85.
 
Rite Aid of Kentucky, Inc.
 
86.
 
Rite Aid of Maine, Inc.
 
87.
 
Rite Aid of Maryland, Inc.
 
88.
 
Rite Aid of Massachusetts, Inc.
 
89.
 
Rite Aid of Michigan, Inc.
 
90.
 
Rite Aid of New Hampshire, Inc.
 
91.
 
Rite Aid of New Jersey, Inc.
 
92.
 
Rite Aid of New York, Inc.
 
93.
 
Rite Aid of North Carolina, Inc.
 
94.
 
Rite Aid of Ohio, Inc.
 
95.
 
Rite Aid of Pennsylvania, Inc.
 
96.
 
Rite Aid of South Carolina, Inc.
 
97.
 
Rite Aid of Tennessee, Inc.
 
98.
 
Rite Aid of Vermont, Inc.
 
99.
 
Rite Aid of Virginia, Inc.
 

 
 
 

--------------------------------------------------------------------------------

 
 
100.
 
Rite Aid of Washington, D.C., Inc.
 
101.
 
Rite Aid of West Virginia, Inc.
 
102.
 
Rite Aid Realty Corp.
 
103.
 
Rite Aid Rome Distribution Center, Inc.
 
104.
 
Rite Aid Services, L.L.C.
 
105.
 
Rite Aid Transport, Inc.
 
106.
 
RX Choice, Inc.
 
107.
 
Seven Mile and Evergreen – Detroit, LLC
 
108.
 
Silver Springs Road – Baltimore, Maryland/One, LLC
 
109.
 
Silver Springs Road – Baltimore, Maryland/Two, LLC
 
110.
 
State & Fortification Streets – Jackson, Mississippi, LLC
 
111.
 
State Street and Hill Road – Gerard, Ohio, LLC
 
112.
 
The Lane Drug Company
 
113.
 
Thrift Drug Services, Inc.
 
114.
 
Thrift Drug, Inc.
 
115.
 
Thrifty Corporation
 
116.
 
Thrifty PayLess, Inc.
 
117.
 
Tyler and Sanders Roads, Birmingham – Alabama, LLC
 
118.
 
Rite Aid Payroll Management, Inc.
 
119.
 
Rite Aid Online Store, Inc.
 
120.
 
Rite Fund, Inc.
 
121.
 
Rite Investments Corp.
 
122.
 
Rite Aid Hdqtrs. Funding, Inc.
 
123.
 
EDC Licensing, Inc.
 
124.
 
JCG Holdings (USA), Inc.
 

 
 
 

--------------------------------------------------------------------------------

 
 
125.
 
JCG (PJC) USA, LLC
 
126.
 
The Jean Coutu Group (PJC) USA, Inc.
 



 

--------------------------------------------------------------------------------


 